Title: Thomas Jefferson to Thomas Cooper, 16 January 1814
From: Jefferson, Thomas
To: Cooper, Thomas


          Dear Sir

Monticello
Jan. 16.
1814.
          Your favor of Nov. 8. if
it was rightly dated, did not come to hand till Dec. 13. and being absent on a
long journey it has remained unanswered till now. the copy of your introductory
lecture was recieved & acknoleged in my letter of
July 12.
1812. with which I sent you
Tracy’s 1st vol on Logic.
			 your
Justinian
came safely also, and I have been constantly meaning to acknolege it, but I
wished at the same time to say something more. I posessed
Theophilus’s,
Vinnius’s
and Harris’s editions;
			 but read over again your notes, and the Addenda et corrigenda, and
especially the parallels with the English law, with great satisfaction and
edification. your edition will be very useful to our lawyers,
who for
the most part some of whom will
need the translation as well as the Notes.
			 but
			 what I had wanted to say to you
on the subject was that I much regret that, instead of this work, useful as it
may be, you had not bestowed the same time and research rather on a translation
and notes on Bracton, a work which has never been performed for
us, and which I have always considered as one of the greatest desiderata in the
Law.the laws of
England, in their
progress from the earliest to the present times, may be likened to the road of
a traveller, divided into distinct stages, or resting places, at each of which
a review is taken of the road passed over so far. the 1st of these was
Bratt
Bracton’s
De legibus angliae: the
2’d Coke’s Institutes,
			 the 3d the Abridgment of the law by
Matthew
Bacon, and
			 the 4th
Blackstone’s commentaries. doubtless there were
others before Bracton which have not reached us.
Alfred,
in the preface to his laws, says they were compiled from those of
Ina,
Offa, and
Aethelbert, into which, or rather preceding them,
the clergy have interpolated the
21st
20. 21st 22d 23d  and
22d 24th chapters of
Exodus, so as to place
Alfred’s
preface to what was really his, awkwardly enough, in the body of the work
an interpolation the more
glaring as containing laws expressly contradicted by those of
Alfred. this pious fraud seems to have
been first noted by
Houard in
his Coutumes Anglo-Normandes (I. 88.) and the pious judges
of
England have had no inclination to
question it.
			 [of this disposition in
our these judges I could
give you a curious
sample, from a note in my
commonplace book, made while I was a student; but it
is too long to be now copied. perhaps I may give it to you with some future
letter.]
			 this Digest by
Alfred of
the laws of the Heptarchy, into a single code, common to the whole kingdom, by
him first reduced into one, was probably the birth of what is called the Common
law. he has been styled ‘magnus juris anglicani Conditor,’ and his code the , or doom book. that which was
made afterwards under
Edward the
Confessor was but a restoration of
Alfred’s
with some intervening alterations. and this was the code which the English so
often, under the Norman princes, petitioned to have restored to them.but, all
			 records previous to the Magna charta, having
been early lost, Bracton’s is the first digest of the whole body
of law, which has come down to us entire. what materials
for it existed in his time we know not, except the unauthoritative collections
by Lambard &
Wilkins,
and the treatise of
Glanville,
tempore
H. 2. Bracton’s is the
more valuable, because being written a very few
years after the Magna charta, which
 commences what is called the Statute law, it
gives us the state of the Common law in it’s ultimate form, and exactly at the
point of division between the Common and Statute law. it is a most able work,
complete in it’s matter, and luminous in it’s method.2. the statutes which introduced changes began now to be
preserved, applications of the law to new cases by the
courts began soon after to be reported in the Year books, these to be
methodised and abridged by
Fitzherbert,
Brooke
Rolle and perhaps
by others, individuals continued the business of reporting, particular
treatises were written by able men, and all these, by the time of
Ld Coke, had formed so
large a mass of matter as to call for a new digest, to bring it within
reasonable compass. this he undertook in his institutes, harmonising all the
decisions and opinions which were reconcilable, and rejecting those not so.
this work is executed with so much learning and judgment that I do not
recollect that a single position in it has ever been judicially denied. and
altho’ the work loses much of it’s value by it’s chaotic form, it may still be
considered as the fundamental code of the English law.
          3. The same processes recommencing, of
Statutory changes, new decisions, decisions, multiplied Reports, and special
treatises, a new accumulation had formed, calling for new reduction, by the
time of Matthew
Bacon. his work therefore, altho’ not pretending to the textual merit
of Bracton’s or
Coke’s,
was very acceptable. his Alphabetical arrangement indeed, altho’ better than
Coke’s
jumble, was far inferior to
Bracton’s. but it was a sound digest of the
materials existing on the several alphabetical heads under which he arranged
them. his work was not admitted as authority in
Westminster hall;
yet it was the Manual of every judge and lawyer, and, what better proves
it’s
merit worth, has been
it’s daily growth in the general estimation.
          4. a succeeding interval of changes and
additions of matter produced
Blackstone’s Commentaries, the most lucid in
arrangement, which had yet been written, correct in it’s matter, classical in
style, and rightfully taking it’s place by the side of the
Justinian
institutes. but like them, it was only an elementary book. it did not present
all the subjects of the law in all their details. it still left it necessary to
recur to the original works of which it was the summary. the great mass of law
books, from which it was extracted, was still to be consulted on minute
investii
investigations. it wanted therefore a species
of merit which entered deeply into the value of those of
Bracton,
Coke
& Bacon. they had in effect swept the shelves of all
the materials preceding them. to give
Blackstone therefore a full measure of value,
another work is still wanting, to wit, to incorporate with his principles
a specification
 a compend of the particular
cases
subsequent to
Bacon of which they are the essence.
this might be done by printing under his text
the digest
of Bacon a digest like
Bacon’s, continued to
Blackstone’s time. it would enlarge his work to the
size of my Lord Coke’s, and increase it’s value peculiarly to us, because
just there we break off from the parent stem of the
English law,
unconcerned in any of it’s subsequent changes,
or decisions.
          Of the 4. digests noted, the three last
are possessed & understood by every one. but the first, the fountain of
them all, remains in it’s technical Latin, abounding in terms antiquated,
obsolete, and unintelligible but to the most learned of the body of lawyers. to
give it to us then in English, with a Glossary of it’s old terms, is a
work for which I know no body but yourself
possesses
possessing the necessary learning &
industry. the latter part of it would be furnished to your hand from the
glossaries of Wilkins,
Lambard,
Spelman,
Somner in the X.
Scriptores the index of
Coke
& the law dictionaries. could not
			 such an undertaking be conveniently
associated with your new vocation of giving law lectures? I pray you to think
of it.
   †
Bracton
has at length been translated in
England.
 a
further operation indeed would still be desirable. to take up the doctrines of
Bracton,
separatim et seriatim, to
give their history thro’ the periods of
Ld Coke and
Bacon,
down to Blackstone; to shew when & how some of them
have become extinct, the successive alterations made in others, and their
progress to the state in which
Blackstone found them. but this might be a separate
work, left for your greater leisure, or for some future pen.
[this has been done by
Reeves in
his History of the law]
          I have
long had under contemplation, & been collecting materials for the plan of
an university in
Virginia which should comprehend all the
sciences useful to us, & none others. the general idea is
			 suggested in the
Notes on
Virginia Qu. 14.
			 this would probably absorb
the functions of
Wm & Mary college,
it’s
, and transfer
it
them to a healthier and more central position.
perhaps to the neighborhood of this place. the long & lingering decline of
Wm & Mary, &
finally the death of it’s
last
president, 
it’s location and climate, force on us the wish for a new institution more
convenient to our country generally, and better adapted to the present state of
science. all hopes of
it’s ever recovering it’s usefulness. I have been told
there will be an effort
 in the present session of our legislature to
 effect  such an
establishment. I confess however that I
have
not sufficient great
confidence in their liberality
to expect that this will be done.
			 should it happen it would offer
places worthy of you, and of which you are worthy.
			 it might produce too a
bidder for the apparatus and library of
Dr Priestly,
			 to which they might add mine
on their own terms. this consists of about
ten
7. or 8 thousand volumes, the best chosen
collection of it’s size
probably in America,
and containing a great mass of what is most rare and valuable, & especially
of what relates to America.
          You have
given us, in your Emporium,
Bollman’s
medley on political economy. it is the work of one who sees a little of every
thing, & the whole of nothing; and were it not for your own notes on it, a
sentence of which throws more just light on the subject
 than
all his
whole page,
pages, we should regret the
place it occupies of more useful matter. the bringing our countrymen to a sound
comparative estimate of the vast value of internal commerce, and the
disproportionate  importance of what is foreign,
is the most salutary effort which can be made for the prosperity of these
states, which are entirely misled from their true interests by the infection of
English prejudices, & illicit attachment to English interests and
connections. I look to you for this effort. it would furnish a valuable chapter
for every Emporium; but I would rather see it also in the newspapers, which
alone find access to every one.
          Every thing predicted by the enemies of banks, in the
beginning, is now coming to pass. we are to be ruined now by the deluge of bank
paper as we were formerly by the old Continental paper. it is cruel that such
revolutions in private fortunes should be at the mercy of avaritious
adventurers who, instead of employing their capital, if any they have, in
manufactures, commerce & other useful pursuits, make it an instrument to
burthen all the interchanges of property with their swindling profits, profits
which are the price of no useful industry, of theirs. prudent men must be on
their guard in this
game of
Robin’s alive &
take care that the spark does not extinguish in their hands. I am an enemy to
all banks discounting
paper bills or
notes for any thing but coin. but our whole country is so
fascinated with this Jack lanthern wealth, that they will not stop short of
it’s total and fatal explosion.
   *
this accordingly took place 4. years after.

          Have you seen the Memorial to
Congress on the subject of
Oliver Evans’s patent rights? the
memorialists have published in it a letter of mine
containing some views on this difficult subject. but I have opened it no
further than to raise the questions belonging to it. I wish we could have the
benefit of your lights on these questions. the abuse of frivolous patents is
likely to cause more inconvenience than is countervailed by those really useful. we know not to what uses
we may apply implements which have been in our hands before the birth of our
government, and even the discovery of America. the memorial is a thin pamphlet
printed by Robinson in
Baltimore, a copy of which has been laid on
the desk of every member of
Congress.
          You ask if it is a secret who wrote the Commentary on
Montesquieu? it must be a secret during the
Author’s life. I may only say at present that it was written by a Frenchman,
that the original MS. in French is now in my possession, that it was translated
and edited by
Genl
Duane, and that I should rejoice to see it printed in it’s original
tongue, if any one would undertake it. no book can suffer more by translation,
because of the severe correctness of the original in the choice of it’s terms.
I have taken measures for securing to the author his justly earned fame,
whenever his death or other circumstances may render it safe for him. like you,
I do not agree with him in every thing, and have had some correspondence with
him on particular points. but, on the whole, it is a most valuable work, one
which I think will form an epoch in the science of government; and which I wish
to see in the hands of every American student, as the elementary and
fundamental institute of that important branch of human science.
   
† the original has since
been published in
France, with
the name of it’s author,
M. de Tutt
Tracy.

          I have never
seen the answer to Govr
Strong of the judges of
Massachusets to which you allude, nor the
Massachusets reports in which it is
contained. but I
			 am sure you join me in lamenting the general defection of
lawyers and judges from the free principles of government. I am sure they do
not derive this degenerate spirit from the father of our science,
Lord
Coke. but it may be the reason why they cease to read him, and the
source of what are now called ‘Blackstone
lawyers.’
          Go on in all your good
works, without regard to the eye ‘of
suspicion and distrust with which you may be
looked
viewed by some’ and without being
weary in well doing, and be assured that you are justly estimated by the
impartial mass of our fellow citizens, and by
none more than my self.
          Th:
            Jefferson
        